THE THIRTEENTH COURT OF APPEALS

                                   13-21-00114-CV


               IN THE INTEREST OF A.M.M., M.A.M., K.A.M., J.G.M.,
                         J.E.M., AND J.I.M.P., CHILDREN


                                   On Appeal from the
                    138th District Court of Cameron County, Texas
                      Trial Court Cause No. 2019-DCL-04135-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Appellee, TEXAS

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, is exempt from all costs.

      We further order this decision certified below for observance.

October 15, 2021